Opinions of the United
2001 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-24-2001

Doe v. Delie
Precedential or Non-Precedential:

Docket 99-3019




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2001

Recommended Citation
"Doe v. Delie" (2001). 2001 Decisions. Paper 165.
http://digitalcommons.law.villanova.edu/thirdcircuit_2001/165


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2001 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed July 24, 2001

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 99-3019

JOHN DOE,

       Appellant

v.

JOAN DELIE, Health Care Administrator;
PAUL NOEL, Medical Director; DIANE MANSON,
Medical Nurse/Grievance Officer; SOPHIE SWIKA, Medical
Nurse; KIM ZIMMERMAN, Medical Nurse, and all other
parties et al., relevant to this instant civil action against
them; JAMES PRICE, Superintendent (SCI Pittsburgh)

Appeal from the United States District Court
for the Western District of Pennsylvania
(D.C. Civil Action No. 97-cv-01264)
District Judge: Honorable Donald E. Ziegler

Argued September 11, 2000

O R D E R

At the direction of the Court it is hereby O R D E R E D
that the Opinion of the Court in the above-entitled appeal
is hereby amended to change the order of the concurring
and dissenting opinions. The concurring and dissenting
opinion of Judge Garth will follow the opinion of Judge
Roth to correctly reflect the voting in the decision. That
opinion will be followed by the concurring and dissenting
opinion of Judge Nygaard. This amendment of the opinion
will not affect the date that the Court's judgment was
entered.
       For the Court,

       /s/Marcia M. Waldron
         Clerk

Dated: July 24, 2001

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               2